Citation Nr: 0201119	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-12 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of nodular 
sclerosing Hodgkin's disease, including peripheral neuropathy 
of the hands and feet.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The appellant had active service from June 1977 to June 1981 
and served in the Oklahoma Army National Guard, with periods 
of active duty for training, including April 10, 1987 to June 
3, 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  While on active duty for training, on May 18, 1987, the 
appellant was diagnosed with nodular sclerosing Hodgkin's 
disease.

3.  Following service, in February 1999, the appellant was 
diagnosed with peripheral neuropathy of the hands and feet, 
secondary to Hodgkin's disease and chemotherapy treatment.


CONCLUSION OF LAW

The appellant's residuals of nodular sclerosing Hodgkin's 
disease, including peripheral neuropathy of the hands and 
feet, were incurred during active duty for training.  
38 U.S.C.A. §§ 1101, 1131, 1153, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The appellant's service medical records have been 
obtained and the appellant was afforded a VA examination.  
The appellant was also afforded a hearing before the RO.  The 
statement of the case and subsequent supplemental statement 
of the case provided to the appellant informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did 
not prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

The appellant claims service connection for nodular 
sclerosing Hodgkin's disease, including peripheral neuropathy 
residuals of chemotherapy.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1132, 1137 (West 1991); 38 C.F.R. § 3.303 
(2000).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

The evidence of record consists of service records, service 
medical records, private medical records, and a VA 
examination report.  As noted above, the evidence reflects 
that the appellant had active duty for training from April 
1987 to June 1987.  A copy of the letter from the Oklahoma 
Army National Guard, ordering the appellant to full-time 
training duty for the period of April 10, 1987 to June 3, 
1987, is of record.

Service medical records from December 1976 through March 1981 
are entirely negative for treatment or diagnosis of Hodgkin's 
disease.  A Report of Medical Examination dated December 1976 
shows a negative chest x-ray.

Service medical records indicate that the appellant was 
admitted to the hospital while on active duty due to his 
diagnosis with Hodgkin's disease.  According to a May 1987 
clinical summary, the appellant was admitted to the hospital 
on May 18, 1987 for a mediastinal mass.  According to the 
history, the mediastinal mass was found when the appellant 
was being examined for retrosternal tightness, right shoulder 
pain, and right lateral neck pain.  The history also 
indicated that these symptoms had developed gradually, over 
three weeks time, and were slightly relieved with Parafon 
Forte.  The appellant denied experiencing dyspnea, chest 
pain, cough, productive sputum, fever, chills, night sweats, 
anorexia, hemoptysis, skin rashes, and pruritus, as well as 
exposure to infectious diseases.  The appellant reported a 
10-pound weight loss, but stated that he had been dieting.  
Examination showed right supraclavicular swelling without 
discreet lymphadenopathy, for which an x-ray was obtained.  
This chest x-ray showed the mediastinal mass.  A right 
supraclavicular node biopsy was performed, as was a bilateral 
pelvic bone marrow biopsy and a right thoracotomy with biopsy 
of the mediastinal mass.  The diagnosis was nodular 
sclerosing Hodgkin's disease, stage III.  Chemotherapy based 
on the MOPP protocol was recommended.  The summary also 
indicated that the appellant had a 75 percent "chance of 
cure" if he entered remission, but that it would take six 
months of therapy before the appellant could be evaluated for 
remission.  

A June 1987 Medical Board Report showed that the appellant 
had been diagnosed with nodular sclerosing Hodgkin's disease 
in May 1987.  According to the report, the appellant's 
Hodgkin's disease was found to have existed prior to service, 
and was not aggravated by the appellant's service.  A 
recommendation to the Army Physical Evaluation Board was 
made. 

Nonetheless, a Statement of Medical Examination and Duty 
Status, dated July 1987, showed that the appellant was 
admitted to the U.S. Air Force Medical Center at the Wright 
Patterson Air Force Base on May 18, 1987 due to Hodgkin's 
disease.  The report indicated that the appellant's medical 
records and active duty orders were reviewed, and that the 
appellant's disease was found to have been incurred in the 
line of duty.  The report also indicated that the appellant 
was on active duty for training when he was diagnosed.

In addition, statements dated July 1987, from an 
administrative officer and an executive officer of the 
headquarters of the Oklahoma Military Department showed that 
the appellant's disease was found to have been incurred in 
the line of duty.  Similarly, an August 1987 letter from an 
Adjutant General, by authority of the Secretary of the Army, 
confirmed that the appellant's records were reviewed for 
completeness and that the appellant's disease was found to 
have been incurred in the line of duty.  

According to a March 1988 letter from Douglas Jackson, M.D. 
of the Brooke Army Medical Center, the appellant received six 
cycles of chemotherapy from June 1987 to November 1987, with 
disappearance of all clinical signs of Hodgkin's disease.  
Dr. Jackson also indicated that the appellant underwent 
radiation of the entire lymph node area above the diaphragm, 
called the mantle field, from January 1988 to February 1988.  
In March 1988, the appellant underwent radiation therapy of 
the lymphatic tissue of the abdomen, at the end of which he 
was determined to be in clinical remission.  Limited 
deployment following radiation was recommended.   

In April 1988, Physical Evaluation Board Proceedings were 
instituted.  According to the report, the appellant's medical 
and personnel records were reviewed and the appellant was 
found fit for duty within the limitations of a permanent 
profile.  The appellant's only restriction was regular 
follow-up to detect any recurrence of the appellant's 
Hodgkin's disease.

In June 1988, a letter from D.A. McAdoo of the Physical 
Disability Branch of the U.S. Army Military Personnel Center 
stated that the April 1988 Physical Evaluation Board findings 
were approved, and that the appellant was found physically 
fit for active military service in accordance with physical 
profile and assignment limitations.  

A January 1994 service medical record indicates that the 
appellant was diagnosed with relapsed nodular sclerosing 
Hodgkin's disease, stage III-A.  According to the record, the 
appellant was initially diagnosed in May 1987, and had been 
without evidence of the disease until December 1993, when he 
noticed a left axillary mass.  A biopsy of the left axillary 
node showed the relapsed Hodgkin's disease.  

Also of record is a January 1994 Report of Medical 
Examination showing that the appellant had been diagnosed 
with a relapse of Hodgkin's disease.  The report also showed 
that a Physical Evaluation Board was pending.  A February 
1994 Physical Profile indicated that the appellant was 
prohibited from being assigned to do physical training or 
field duty due to his relapse.  

A February 1994 Medical Evaluation Board report indicates 
that the appellant was initially diagnosed with nodular 
sclerosing Hodgkin's lymphoma, stage III in 1987, and was 
found to be in complete remission following chemotherapy and 
radiation therapy.  The report also indicates that the 
appellant noted a recurrent mass in the left axilla at his 
December 1993 follow-up examination.  CT scans of the chest 
and abdomen were negative for obvious recurrence of the 
disease, and ultrasound of the left axilla was inconclusive.  
However, excisional biopsy of the left axilla mass revealed 
recurrent nodular sclerosing Hodgkin's disease.  The 
appellant denied fever, chills, weight loss, or night sweats 
during the previous three-month period.  The appellant began 
his first cycle of chemotherapy in January 1994.  

A report from February 1994 Medical Evaluation Board 
Proceedings indicates that the appellant's relapsed Hodgkin's 
lymphoma was determined to be incurred in service and 
permanently aggravated by service.  An April 1994 Physical 
Evaluation Board proceeding showed that the appellant was 
found to be fit for return to duty.  An April 1994 physical 
profile showed that the appellant would be able to perform 
his duties following the completion of chemotherapy, pending 
further evaluation by appropriate medical personnel.  

In August 1994, the appellant was evaluated by the Medical 
Evaluation Board, which gave a history of an initial 
diagnosis with nodular sclerosing Hodgkin's disease, stage 
III in 1987, which recurred in December 1993.  The report 
stated that the appellant underwent six cycles of standard 
chemotherapy, but that a restaging CT scan after the last 
cycle revealed progressive disease.  The report also stated 
that the appellant was admitted for a restaging cycle of 
chemotherapy and evaluation for a bone marrow transplant.  An 
addendum to the report also recommended that the appellant be 
found unacceptable for duty and medically boarded because of 
his relapsed Hodgkin's disease and in order to medically 
retire the appellant so that he could undergo a bone marrow 
transplant.

An August 1994 letter from Miriam Y.J. Atkins, M.D. stated 
that the appellant was being treated at the Brooke Army 
Medical Center Oncology Clinic for relapsed Hodgkin's 
Lymphoma since January 1994.  According to the letter, the 
appellant's cancer progressed, necessitating a bone marrow 
transplant.  The letter also requests a Medical Evaluation 
Board to have the appellant medically retired, so that he may 
undergo the bone marrow transplant.  

Also of record is an August 1994 Report of Medical 
Examination showing that the appellant had been diagnosed 
with a relapse of Hodgkin's disease.  The report also showed 
that a Physical Evaluation Board was recommended.  An August 
1994 Physical Profile indicated that the appellant was 
prohibited from being assigned to do physical training or 
field duty due to his relapse.  

In September 1994, a Physical Evaluation Board Proceedings 
report was issued.  According to the report, the appellant 
had a recurrence of his Hodgkin's disease, and was unable to 
carry out the duties of his military occupational specialty.  
The appellant's relapsed Hodgkin's disease was found to have 
been incurred or aggravated in service and 100 percent 
disability retirement was recommended.

Later in September 1994, a "corrected" version of the 
Physical Evaluation Board Proceedings report was issued.  
This version stated that the appellant's relapsed Hodgkin's 
disease existed prior to service and was not aggravated in 
service.  the report recommended zero (0) percent disability 
and separation without benefits.

An emergency room record from Choctaw Memorial Hospital, 
dated April 1994, reveals that the appellant was treated for 
complaints of swelling around the portable catheter and 
insomnia. Examination showed that the catheter was in a 
satisfactory position and that there was a nodular mass at 
the base of the right neck area.  A chest x-ray showed a 
probable partial pneumonectomy on the right and that the 
portable catheter was in place.  

A discharge summary from Choctaw Memorial Hospital, dated 
July 1994 shows that the appellant was treated for an 
infected portable catheter site, on the anterior chest wall.  
The summary noted that the appellant was currently receiving 
chemotherapy and GCSF factor.  The summary also noted that 
the appellant was in the Oklahoma Army National Guard and 
that he had been receiving his medical treatment through the 
military at the Fort Sam Houston Medical Facility.  

A September 1994 discharge summary states that the appellant 
was treated for complaints of pain in the right foot, 
particularly on the dorsum in the medial side from the great 
toe to the ankle.  Examination revealed erythema on the 
medial side of the dorsum of the right foot over the carpal 
bones.  X-rays showed osteoarthritis of the medial aspect of 
the right foot with small calcaneal spurs.  The diagnoses 
were cellulitis of the right foot and Hodgkin's disease.

Another discharge summary from Choctaw Memorial Hospital, 
dated October 1994, shows that the appellant was treated for 
pain and redness of the right foot.  The record noted that 
the appellant had known Hodgkin's disease and that his most 
recent chemotherapy treatment was approximately two weeks 
earlier.  Examination found that the right foot was 
erythremic from the lateral ankle to the lateral malleolus to 
the plantar and dorsum aspects of the foot.  The appellant's 
foot was also red over the medial part, and tender and warm 
to the touch.  Joint movements did not cause pain and pedal 
pulses were good.  The diagnoses were cellulitis of the foot, 
leukopenia, and Hodgkin's disease.

In November 1994, another Physical Evaluation Board 
Proceedings report was issued, which found that the appellant 
was fit for duty.  The report stated that the appellant's 
ability to perform the duties normally expected of him was 
not impaired.  The report also stated that even if the 
appellant were found to be unfit for duty because of his 
Hodgkin's disease, the appellant would be ineligible for 
disability benefits.  Later in November, a letter from the 
U.S. Army Physical Evaluation Board at Fort Sam Houston 
confirmed these findings.

A February 1995 medical record from the Brooke Army Medical 
Center shows that the appellant was admitted for treatment of 
the recurrence of nodular sclerosing Hodgkin's disease.  The 
appellant was treated with high-dose chemotherapy and 
autologous bone marrow rescue.  According to the report the 
appellant is a U.S. Army National Guard, active-duty 
sergeant.  

Service medical records dated April 1997 reveal that the 
appellant was treated for left ear pain on the cartilage.  
Examination showed mild erythema.  The diagnosis was possible 
Winkler's disease.  Additional records dated April 1997 show 
a diagnosis of right carpal tunnel syndrome and DeQuervian's 
thyroiditis.   

A January 1998 private medical record from Choctaw Memorial 
Hospital shows that the appellant was treated for probable 
gouty cellulitis with metatarsalgia.  A November 1998 record 
shows that the appellant was treated for severe right foot 
and ankle pain.  The diagnoses were cellulitis, plantar 
fasciitis, arthritis, and status-post lymphoma.

In January 1999, a Verification of Service form was received 
by the RO.  According to the form, the appellant entered the 
Army National Guard in April 1982.  The form also indicated 
that the appellant was still in the Army National Guard as of 
January 1999.

The appellant was afforded a VA examination in February 1999.  
The report stated that the appellant's records had been 
reviewed and that they showed an initial diagnosis of 
Hodgkin's disease in May 1987 following a chest x-ray, which 
showed a tumor of the mediastinum.  The report also confirmed 
the appellant's chemotherapy treatment from June 1987 to 
November 1987 and radiation therapy in January and March 
1988, the appellant's remission from 1988 through 1994, and 
the appellant's recurrence in 1994.  The report noted that 
chemotherapy was not successful in 1994,  and that the 
appellant underwent a bone marrow transplant in January 1995.  
In addition, the appellant reported that he had not had a 
recurrence in his lymph nodes or mediastinal nodes since 
1995.  The appellant also reported that he had fatigue, 
numbness and tingling in his hands and feet, and gout 
attacks.  Physical examination was negative for palpable 
lymph nodes.  Ears, eyes, nose, and throat were normal.  The 
appellant's heart and lungs were normal and the appellant's 
color was good.  His abdomen was flat, non-tender, and 
without masses.  Neurological examination was essentially 
normal with the exception of the sensory changes in the 
appellant's toes and fingers, which was compatible with 
neuropathy.  Chest x-rays revealed post-right thoracotomy, 
small right lung volume, and a questionable right upper lobe 
resection, and surgical clips in the right upper lung zone.  
The x-rays were negative for hilar enlargement or infiltrate 
of the lungs.  Left pleural images were noted as sharp and 
the cardiomediastinal silhouette was within normal limits.  
The impression was that the appellant had a history of proven 
Hodgkin's disease with excellent control following treatment, 
and no recurrence in the last six years.  The examiner opined 
that the appellant's gout was unrelated to the appellant's 
Hodgkin's disease or chemotherapy.  The examiner also opined 
that the appellant's only residuals were peripheral 
neuropathy secondary to his chemotherapy.   

The appellant was afforded a hearing before the RO in 
September 2000.  According to the transcript, the appellant 
testified that he began active duty for training on April 10, 
1987 and that he was diagnosed with Hodgkin's disease, stage 
III in May 1987.  The appellant testified that he was 
initially treated on May 15, 1987 for pain in his chest with 
muscle relaxers and that on May 18, 1997, following the 
discovery of a tumor in his chest, he was admitted to Wright 
Patterson Air Force Hospital for diagnostic testing and 
surgery.  He also testified that he believed that he was 
initially treated by the military, versus civilian 
physicians, because he was on training orders.  He stated 
that it was also his belief that treatment by the military 
continued because it was initiated in the line of duty.  In 
addition, the appellant stated that he was never medically 
retired from the military and that his bone marrow transplant 
was conducted at the Brooke Army Medical Center at Fort Sam 
Houston in Texas.  

An award of service connection requires that a veteran incur 
a disease or injury during service.  See 38 U.S.C.A. § 1131.  
In this case, the Board finds that the evidence establishes 
that the appellant's nodular sclerosing Hodgkin's disease was 
incurred during active service.  The appellant's service 
medical records clearly indicate that the appellant's 
Hodgkin's disease was incurred while on active duty for 
training in May 1987.  See 38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. §§ 3.303, 3.6(a) (Service connection may only be 
granted for disease or injury incurred or aggravated during 
active duty or any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; or for any 
injury incurred during any period of inactive duty training 
in which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty).  The Board 
acknowledges that the appellant's Hodgkin's disease was 
manifest in both 1987 and 1994.  However, given the 
chronicity of Hodgkin's disease, the dispositive analysis 
focuses on 1987, as the Board is only concerned with initial 
onset.  In this regard, the Board notes that the appellant's 
service medical records are entirely negative for treatment 
or diagnosis of Hodgkin's disease prior to May 1987.  In 
addition, the appellant was asymptomatic when he began his 
training in April 1987.  According to treatment reports, the 
appellant began experiencing symptoms approximately two weeks 
later and was diagnosed with Hodgkin's disease three weeks 
after his symptoms began.  Although the exact date of onset 
of the appellant's nodular sclerosing Hodgkin's disease is 
unknown, the appellant's tumor was found and diagnosed as a 
result of an x-ray in May 1987.  This is not inconsistent 
with an inservice onset of Hodgkin's disease.   Most 
significantly, the appellant's initial, May 1987 diagnosis of 
nodular sclerosing Hodgkin's disease was found to have been 
incurred in the line of duty.  See 38 C.F.R. § 3.1(m) (a 
finding that an injury, disease, or death occurred in the 
line of duty is generally binding on the VA).  Therefore, the 
Board finds that the appellant's nodular sclerosing Hodgkin's 
disease was incurred during his active duty for training in 
May 1987.

The Board notes that the appellant's claim has been expanded 
to include residuals of chemotherapy.  The medical evidence 
of record indicates that the appellant's peripheral 
neuropathy of the hands and feet is a manifestation of the 
appellant's nodular sclerosing Hodgkin's disease or his 
chemotherapy treatment.  The February 1999 VA examination 
clearly stated that the appellant's peripheral neuropathy was 
a residual of his Hodgkin's disease, secondary to 
chemotherapy treatment.  Thus, the Board includes these 
residuals as part of the original appeal.  

Under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to 
material evidence.  Accordingly, the Board concludes that 
service connection is warranted for nodular sclerosing 
Hodgkin's disease.



ORDER

Service connection for residuals of nodular sclerosing 
Hodgkin's disease, including peripheral neuropathy of the 
hands and feet, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

